Citation Nr: 1037602	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  07-16 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Service connection for degenerative joint disease of the lumbar 
spine with chronic lumbago and right sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1962 to March 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 Regional Office (RO) in 
Louisville, Kentucky rating decision, which denied the claim on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his current low back disability was 
incurred in active service.  Specifically, the Veteran has 
alleged that his training as a parachutist or a fall from 8 to 10 
feet onto a concrete floor caused his low back disability.  
Unfortunately, despite the extensive procedural history of this 
case, it must be remanded for additional development.   
 
VA has an obligation to associate all relevant records with the 
claims file of a veteran, and a heightened duty when it comes to 
obtaining records in the possession of another Federal Agency.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009). 

In October 1990, the Veteran reported that he had been receiving 
supplemental security income (SSI) from the Social Security 
Administration (SSA) for two and a half years.  In addition, the 
Veteran separately reported that he was unemployed due to medical 
problems that included his low back.  There is no indication in 
the claims file that the records in the possession of the SSA 
have been requested or obtained. 
 
Where there is actual notice to VA that the Veteran is receiving 
benefits from SSA based on disability, VA has the duty to acquire 
a copy of the decision granting SSA disability benefits and the 
supporting medical documentation relied upon where the identified 
records have a reasonable possibility of assisting in 
substantiation of the Veteran's claim.  Golz v. Shinseki, 590 
F.3d 1317, 1321-22 (Fed. Cir. 2010).  The Board finds that the 
Veteran's statements clearly indicate that his SSI award was 
likely based in some measure on his low back problems.  As such, 
a remand is required to afford the RO the opportunity to seek 
these records.

In addition, the Board notes that the Veteran has provided 
multiple private treatment records in support of his claim.  
However, these records appear incomplete.  For example, the first 
relevant private record available, from August 1983, notes that 
the Veteran had previously been treated for back problems "a few 
days ago."  This prior record has not been associated with the 
claims file.  The Board recognizes that the Veteran has been 
unsuccessful in obtaining private treatment records for the time 
period between 1965 and 1983 from a separate treatment provider 
that has since passed away; however, the evidence of record 
indicates that additional treatment records may be available that 
would support the Veteran's claim.  As such, the Veteran should 
be contacted to afford him the opportunity to provide any missing 
private treatment records or to provide permission for the VA to 
seek those records.

In addition, the RO/AMC should also take the opportunity to 
obtain relevant VA treatment records from July 2008 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  Request all available records concerning 
the Veteran from SSA.  All records obtained 
or any response received should be associated 
with the claims file.  If these records are 
unavailable, this should be noted and 
explained in the claims file.

2.  Obtain all treatment records for the 
Veteran's low back disability from all 
appropriate VA treatment facilities from July 
2008 to the present.  Any negative responses 
should be documented in the file and the 
Veteran must be provided with an opportunity 
to provide such medical records.

3.  Ask the Veteran to identify all private 
treatment providers for his low back 
disability during the appellate time period, 
to include the Appalachian Regional Hospital.  
The Veteran should be asked to directly 
provide all relevant treatment records from 
any identified provider not previously 
provided to the VA or provide a release form 
authorizing VA to request relevant treatment 
records from those physicians or treatment 
facilities identified.  These medical records 
should then be requested, and the RO should 
specify that actual examinations and other 
treatment records, as opposed to summaries, 
are needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

4.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issue of 
entitlement to service connection for 
degenerative joint disease of the lumbar 
spine with chronic lumbago and right 
sciatica.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


